MEMORANDUM **
Alfredo Saab Estrada and Karina Rubio Estrada, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing their appeal from the Immigration Judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to demonstrate the requisite “exceptional and extremely unusual hardship” pursuant to 8 U.S.C. § 1229b(b)(l)(D). See id. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We similarly lack jurisdiction over petitioners’ contention that the IJ was biased and denied them the right to a full and fair hearing because they did not raise this contention before the BIA and thereby failed to exhaust them administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004).
*281PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.